 


117 HRES 384 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 384 
In the House of Representatives, U. S.,

May 12, 2021
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Armed Services:Mr. Horsford.

Committee on Rules:Mr. Neguse. Committee on Small Business:Mr. Carter of Louisiana, to rank immediately after Ms. Bourdeaux.

Committee on Transportation and Infrastructure:Mr. Carter of Louisiana.   Cheryl L. Johnson,Clerk. 